DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “processor,” “abutting terminal,” “connecting terminal,”  “swinging mechanism,” and “control handle” of claim 1, the “supporting plates,” “two swinging arms,” “at least one swinging motor,” and “a horizontal supporting portion” of claim 2, the “driving mechanism” and “limiting slots” of claim 3, the “lifting motor” and “lifting cylinder” of claim 4, the “linear motor,” “driving power supply,” “clamping circuit board,” “the lower holder,” “roller wheel,” and “the upper holder” of claim 5, the “rear part” and “control switch” of claim 6, the “automatic limiting lock” of claim 7, the “swinging circuit board” of claim 8, the “sweeping assembly” and “driving wheel” of claim 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said abutting block is provided with a connecting terminal adapted to said connecting terminal” however it is unclear if “said connecting terminal” is referring back  recites the limitation "said connecting terminal" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said fire extinguisher" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the control handle" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are also rejected under 35 USC 112(b) due to being dependent from claim 1.
Claim 2 recites “a horizontal supporting portion” in line 7, “said supporting portion” in line 8 and “said two supporting portions” in line 9 however it is unclear if these recitations are referring to the same component or entirely separate components.
Claim 2 recites the limitation "the upper end of the supporting platform" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the upper ends of said two supporting plates" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said supporting portion" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the upper ends of said two swinging arms" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said two supporting portions" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the lower ends of said two swinging arms" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
2 recites the limitation "the two ends of said supporting base" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites that “said swinging mechanism comprises two supporting plates, a supporting base, two swinging arms, at least one swinging motor…and a retaining ring,” these elements are disclosed however as some of these elements such as the “two supporting plates,” “two swinging arms” and “at least one swinging motor” do not appear to be present in applicant’s figures, the examiner cannot fully understand the metes and bounds of the claim as the relationships described require exact knowledge of where these components are located but also a general idea of how each component is shaped. Further limitations such as “said swinging motor is disposed in said supporting portion” and “the upper ends of said two swinging arms are respectively hinged with said two supporting portions while the lower ends of said two swinging arms are respectively connected to the two ends of said supporting base” cannot be fully understood without some kind of graphical representation. 
Claims 3, 4, 6 and 8 are also rejected under 35 USC 112(b) due to being dependent from claim 2.
Claim 3 recites the limitation "the inner sidewalls of said body frame" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the ends of said two sliders" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “a driving mechanism for driving said sliders to move up and down” as well as “the ends of said two sliders are provided with limiting slots corresponding to said two supporting portions respectively” and while these are elements are disclosed, they do not appear to be present in applicant’s figures and as such the examiner cannot fully understand the metes and bounds of the claim as the relationships described require exact knowledge of where these components are located but also a general idea of how each 
Claims 4 and 6 are also rejected under 35 USC 112(b) due to being dependent from claim 3.
Claim 4 recites “wherein said driving mechanism is a lifting motor or a lifting cylinder” and while these are elements are disclosed, they do not appear to be present in applicant’s figures and as such the examiner cannot fully understand the metes and bounds of the claim as the relationships described require exact knowledge of where these components are located but also a general idea of how each component is shaped. The limitations cannot be fully understood without some kind of graphical representation.
Claim 5 recites the limitation "the lower holder of the control handle" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the outlet end of said linear motor" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the upper holder of the control handle" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “a linear motor,” “driving power supply,” “clamping circuit board,” “the lower holder,” “roller wheel,” and “the upper holder” and while these are elements are disclosed, they do not appear to be present in applicant’s figures and as such the examiner cannot fully understand the metes and bounds of the claim as the relationships described require exact knowledge of where these components are located but also a general idea of how each component is shaped. The limitations cannot be fully understood without some kind of graphical representation.
Claim 6 recites the limitation "the rear part of the lower end of said body frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “the rear part” and “a control switch” and while these are elements are disclosed, they do not appear to be present in applicant’s figures and as such the 
Claim 7 recites “an automatic limiting lock” and while this element is disclosed, it does not appear to be present in applicant’s figures and as such the examiner cannot fully understand the metes and bounds of the claim as the relationships described require exact knowledge of where these components are located but also a general idea of how each component is shaped. The limitations cannot be fully understood without some kind of graphical representation.
Claim 9 recites the limitation "the lower end of said body" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “a sweeping assembly” and “a driving wheel” and while these are elements are disclosed, they do not appear to be present in applicant’s figures and as such the examiner cannot fully understand the metes and bounds of the claim as the relationships described require exact knowledge of where these components are located but also a general idea of how each component is shaped. The limitations cannot be fully understood without some kind of graphical representation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752